Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 01/28/2021. In virtue of this communication, claims 1-15 are currently pending in this Office Action.

Response to Arguments
2.	In view of amendment and argument presented on page 7 in Remarks, claim rejection to claim 15 under 35 U.S.C. 101 is hereby withdrawn.

2.1.	On page 8 in Remarks, applicant argued that Park fails to disclose that mobile devices 104 comprise image sensors. And, applicant further explains that the digital image sensors are not capturing devices. However, claim does specifically define what are required to be a digital image sensor. In fact, claim recites “an image of an environment of the mobile device from said one or more digital image sensors”. Accordingly, in accordance with MPEP 2111, “one or more digital image sensors” could be reasonably interpreted as “capture device or visual sensor” disclosed by Park (see 945 in fig. 4 and visual sensor 220 in fig. 2).

2.2.	On page 9 in Remarks, applicant argued that Park fails to disclose the notion of a visual word. However, claim does not specifically define what are involved to be a set of visual words. Although applicant pointed out paragraphs of instant application, claims aren’t recited in such meaning. In fact, claim does not specifically exclude visual context and visual images captured by a visual sensor or a surveillance camera or an image capture device explained in par. 0022. Furthermore, claim did recite “visual words in the image”. Accordingly, in light of specification, “a visual word” in the claim does not exclude “visual data” such as pixel coordinates, shape, color contextual data extracted from the captured image explained in par. 0022, 0027 & 0032 of Park. Therefore, fig. 2 of Park renders “visual word” obvious or read on “visual word” unless claim further recites specifically. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2.3.	On pages 9-10, applicant argues that Park fails to disclose reference location and observation vectors by pointing out that Jamtgaard fails to disclose the use of vectors. It’s important to note that claim does not specifically define what are required or involved to be reference locations, for instance, coordinates or GPS or Wi-Fi location or cell towers, image recognition database and so on. In addition, claim does not define what are required to be vectors such as X-Y coordinates or 2 dimensional vectors or 3 dimensional vectors.
In response to applicant’s argument that there is no teaching or suggestion, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Park discloses transforming coordinates from radio sensor (par. 0022) with reference coordinates from the pixel coordinates obtained from a visual sensor (par. 0022 & 0027). So, the coordinates associated with pixel coordinates as explained in steps 221-223 of fig. 2 of Park display on a map as location. Thus, using X-Y coordinates system involves vectors or resultant vectors required to construct the map. If teaching of Park mentioned above were compared to reference location and observations vectors, fig. 2 of Park renders the reference location obvious and fig. 2-3 of Park suggests observation vectors or resultant vectors using coordinate systems. Evidence for observation vectors involved in coordinate system could be seen in Jamtgaard. In particular, Jamtgaard teaches using wireless feature vector to estimate position (108 in fig. 1 and par. 0038), and the wireless calibration vector for location (par. 0043). Accordingly, one of ordinary skill in the art would have expected the claimed “reference location and observation vectors” to perform equally well with Park in view of Jamtgaard.
	It’s to note that the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

3.	The amendment made to claims does not change the scope of the claimed invention and thus, the claim rejection section set forth below are merely a duplication from the previous Office Action.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. Pub. No.: US 2017/0090007 A1 in view of Jamtgaard et al. Pub. No.: US 2012/0046044 A1. 

Claim 1
Park discloses a mobile device (mobile device 104 in fig. 1 in view of fig. 2 & 9) comprising:
	one or more digital image sensors (sensors 925 and capture device 945 in fig. 4; visual sensor 202 in fig. 2 and par. 0022); 
a radio receiver (970,975,960 in fig. 6); 
a communication link to one or more memories (104A-Blink to Data store 108 via server 106 in fig. 1; internal communication link to 935, & 930 in fig. 9) storing: 

    PNG
    media_image1.png
    801
    551
    media_image1.png
    Greyscale

a set of visual words (Px1 and Py1 in 213 in fig. 2); 
a set of radio words (X1, Y1 in 211 of fig. 2), a radio word being defined at least by an identifier of a radio transmitter (identifier of 110 or 108 could be found in radio signals as explained in par. 0013, 0015); 
a set of reference locations (typically 110 & 108 in fig. 1 are known locations), each reference location having associated with coordinates, at the corresponding reference location, of visual words and radio words (222 in fig. 2); 
a communication link to a processing logic (application processor 910 links to other parts in 900 of fig. 4) comprising: 
an adaptation (202-213-214 in fig. 2) to acquire an image (capturing image via 202 in fig. 2) of an environment of the mobile device from said one or more digital image sensors (time synchronization with a visual sensor in par. 0022); 
an adaptation (201-211-212 in fig. 2) to detect receivable radio transmitters (108 & 110 in fig. 1) using said radio receiver (210 in fig. 1; see radio fingerprinting in par. 0019 and see radio sensor in par. 0022); 
an adaptation (212 in fig. 2) to create defining the presence or absence of visual words in the image, and coordinate values defining the presence or absence of radio words in receivable radio transmitters (par. 0022-0023); 
an adaptation (221-222-223 in fig. 2) to determine the current location of the mobile device at least among the set of reference locations based on said observation image and radio words (223 in fig. 2 and see fig. 3).
	Although Park does not disclose: “each reference location having associated therewith a reference location vector comprising binary values defining respectively the presence or absence, at the corresponding reference location, of visual words and radio words; an adaptation to create an observation vector comprising binary values defining the presence or absence of visual words in the image, and binary values defining the presence or absence of radio words in receivable radio transmitters; and an adaptation to determine the current location of the mobile device at least among the set of reference locations based on said observation vector and said reference locations vectors”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “each reference location having associated therewith a reference location vector comprising binary values defining respectively the presence or absence, at the corresponding reference location, of visual words and radio words”, recall that Park discloses extracting trajectory and association from captured image and received radio signals (fig. 2). In addition, binary values are reasonably interpreted as X1, Y1 in 211 of fig. 2 of Park and visual words are reasonably interpreted as Px1, Py1 in 213 of fig. 2 of Park. See MPEP 2111.  In particular, Jamtgaard teaches a wireless feature vector for matching received signal to calculate the wireless calibration vector for location by using location likelihood (par. 0043).
	Secondly, to consider the obviousness of the claim limitation “an adaptation to create an observation vector comprising binary values defining the presence or absence of visual words in the image, and binary values defining the presence or absence of radio words in receivable radio transmitters”, again recall that binary values are reasonably interpreted as X1, Y1 in 211 of fig. 2 of Park and visual words are reasonably interpreted as Px1, Py1 in 213 of fig. 2 of Park. If the teaching of fig. 2 of Park were compared to the claim limitation, Park does not disclose to create an observation vector (par. 0043). In particular, Jamtgaard teaches a wireless feature vector for matching received signal to calculate the wireless calibration vector for location by using location likelihood (par. 0043).
	Thirdly, to consider the obviousness of the claim limitation “an adaptation to determine the current location of the mobile device at least among the set of reference locations based on said observation vector and said reference locations vectors”, recall that Park explains a current location of the mobile device (par. 0020) and estimates the location model on the map (221-222-223 in fig. 2) from both radio pipeline (211-212 in fig. 2) and vision pipeline (213 in fig. 2). Similarly, if the teaching of Park were compared to the address claim limitation, Park does not use observation vector in predicting and estimating locations. It’s important to note herein also that claim does not specifically define what are involved or required to create an observation vector except binary values which are reasonably interpreted as X1, Y1 in 211 of fig. 2 of Park. In particular, Jamtgaard teaches a wireless feature vector for matching received signal to calculate the wireless calibration vector for location by using location likelihood (par. 0043).
	For the above reasons one of ordinary skill in the art would have expected the claimed invention to perform equally well with Park in view of Jamtgaard since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify vision and radio fusion based precise indoor localization of Park by providing target localization utilizing wireless and camera sensor fusion as taught in Jamtgaard to obtain the claimed invention as specified in the claim. Such a modification would have provided location-based services to correlate or fuse together the Wi-Fi localization and visual or video localization so that an identity and a location of an object could be accurately determined as suggested in par. 0008 of Jamtgaard.

Claim 2
Park, in view of Jamtgaard, discloses the mobile device of claim 1, wherein the adaptation to determine the current location of the mobile device (par. 0020 of Park) comprises an adaptation to perform a calculation, for a reference location vector (par. 0072-0073 of Jamtgaard), of a likelihood of observing the observation vector when the mobile device is in the corresponding reference location (Jamtgaard, likelihood vector in par. 0045; accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claims to perform equally well with Park and Jamtgaard, and the same motivation in claim 1 could be applicable).

Claim 3
Park, in view of Jamtgaard, discloses the mobile device of claim 2, wherein said calculation, for said reference location vector, of the likelihood of observing the observation vector when the mobile device is in the corresponding reference location is based on the observation vector (Jamtgaard, likelihood vector Z at location x in equation 3-4 in par. 0045), the reference location vector, and a correlation tree of elements of the observation and reference location vectors (Jamtgaard, the wireless calibration vector for location and likelihood features vector z were correlated to predict a probability of a location in par. 0045; accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claims to perform equally well with Park and Jamtgaard, and the same motivation in claim 1 could be applicable).

Claim 4
Park, in view of Jamtgaard, discloses the mobile device of claim 1, wherein the processing logic further comprises, when said adaptation to determine if a current location of the mobile device is in one of said reference locations has determined that the mobile device is in none of said reference locations (Jamtgaard, par. 0043 for predicting location based on only calibration vector; see Park fingerprint not matching the fingerprint in database in par. 0038), an adaptation to add a further reference location having as reference location vector the observation vector in the set of reference locations (Jamtgaard, par. 0045 predicts a location based on two vectors; accordingly, par. 0045 & 0045 of Jamtgaard could have rendered the claim limitations obvious as claim does not specify requirement of a particular method or equation or algorithm; fig. 2 and par. 0043 of Park).

Claim 5
Park, in view of Jamtgaard, discloses the mobile device of claim 1, wherein the set of radio words is built during a single training phase (Park, 211 in fig. 2 could be considered a single training phase as it’s extracting X1,Y1 from radio signal), comprising a detection of radio transmitters during an exploration of said environment ( Park, 212 in fig. 2  matches frequency and coordinate for a reference coordinate in par. 0027; see par. 0038).
Claim 6
Park, in view of Jamtgaard, discloses the mobile device of claim 1, wherein the processing logic further comprises, when said adaptation to detect receivable radio transmitters using said radio receiver has detected a receivable radio transmitter associated to none of the radio words (Park, for 211-212 in fig. 2, let’s assume that fingerprint does not match the fingerprint in database), an adaptation to add a radio word associated to said receivable radio transmitter in said set of radio words (Park, adding weight in par. 0038;  adding or combining 225 in fig. 2 and par. 0043 as to add a radio work; accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claims to perform equally well with Park and Jamtgaard, and the same motivation in claim 1 could be applicable).

Claim 7
Park, in view of Jamtgaard, discloses the mobile device of claim 6, wherein the processing logic further comprises, when said adaptation to determine if a current location of the mobile device is in one of said reference locations has determined that the mobile device is in none of said reference locations (Jamtgaard, par. 0043 for predicting location based on only calibration vector; see Park fingerprint not matching the fingerprint in database in par. 0038), an adaptation to add a further reference location having as reference location vector the observation vector in the set of reference locations and wherein said adaptation to add a radio word associated to said receivable radio transmitter (Jamtgaard, par. 0045 predicts a location based on two vectors; accordingly, par. 0045 & 0045 of Jamtgaard could have rendered the claim limitations obvious as claim does not specify requirement of a particular method or equation or algorithm; fig. 2 and par. 0043 of Park) comprises an adaptation to modify the reference location vectors to add: 
a binary value indicating the presence of said radio word in the reference vector corresponding to current location (Park, device ID in par. 0043 and X1,Y1 in 211 of fig. 2); 
a binary value indicating the absence of said radio word in each other reference location (Park, vision-assigned ID in par. 0043; Px1 & Px2 in 213 in fig. 2). 
Accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claims to perform equally well with Park and Jamtgaard, and the same motivation in claim 1 could be applicable.

Claim 8
Park, in view of Jamtgaard, discloses the mobile device of claim 2, wherein said adaptation to determine the current location of the mobile device comprises an adaptation to compute, for each reference location (Park, fig. 2 in view of par. 0043), a likelihood of observing the observation vector when the mobile device is in said reference location (Jamtgaard, par. 0043 & 0045), based on said reference location vector and correlations between elements of observations and reference vectors (Park, see correlating radio data and visual data in 221-222-223 in fig. 2 and par. 0033; par. 0038 & 0043 in view of fig. 2; Jamtgaard, par. 0045 in view of par. 0083 for correlating Wi-Fi and Vision to predict a location; accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claims to perform equally well with Park and Jamtgaard, and the same motivation in claim 1 could be applicable).

Claim 9
Park, in view of Jamtgaard, discloses the mobile device of claim 8, wherein said adaptation to compute, for each reference location (Park, fig. 2 in view par. 0038), a likelihood of observing the observation vector when the mobile device is in said reference location (Jamtgaard, par. 0043 & 0045) comprises adaptations to separately compute correlations of elements associated to visual words, and elements associated to radio words (Park, as mentioned in fig. 2, vision pipeline element in 214 and radio pipeline in 211 are separately calculated to correlate in steps 221-222-223 and see par. 0033; Jamtgaard, correlating wi-fi tracks and vision tracks are likelihood calculations in par. 0082 before correlating them in par. 0083-0085; accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claims to perform equally well with Park and Jamtgaard, and the same motivation in claim 1 could be applicable).

Claim 10
Park, in view of Jamtgaard, discloses the mobile device of claim 9, wherein said adaptation to determine the current location of the mobile device comprises an adaptation to compute the probability of observing the observation vector when the mobile device is in an unknown location based on a set of artificial reference location vectors built using an artificial list of receivable radio transmitters randomly generated from at least the set of radio words (fig. 2 and par. 0038-0043 of Park and fig. 1 and par. 0043, 0045, 0085 would have rendered the claim limitation obvious because steps performed in fig. 2 of Park and par. 0043, 0045, 0082-0084 of Jamtgaard involves artificial list of transmitter; for random, see the use Gaussian distribution in fig. 8 and par. 0069 of Jamtgaard; accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claims to perform equally well with Park and Jamtgaard, and the same motivation in claim 1 could be applicable).

Claim 11
Park, in view of Jamtgaard, discloses the mobile device of claim 1, wherein: 
the radio words are further defined by a range of signal strength received from the corresponding radio transmitter (Park, par. 0038 and see par. 0043); 
said adaptation to create an observation vector (Jamtgaard, par. 0043 & 0045) comprises an adaptation to indicate that a radio word is present in the observation vector (Jamtgaard, see equation in par. 0043 & 0045 for vector to predict a location), if the radio receiver receives a signal from a corresponding radio transmitter with a corresponding signal strength (Park, par. 0038; accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claims to perform equally well with Park and Jamtgaard, and the same motivation in claim 1 could be applicable).




Claim 12
Park, in view of Jamtgaard, discloses the mobile device of claim 1, wherein said adaptation to determine the current location of the mobile device further comprises adaptations to: 
calculate probabilities that the mobile device is in each reference location based on said observation vector and said reference location vectors (Park, fig. 2; Jamtgaard, probability vector in par. 0045); 
determine that the current location of the mobile device is the reference location having the highest probability (Park, par. 0038-0043 for iterating to combine the data form visual and radio received;  Jamtgaard, using probability to predict location by using equations in par. 0043 & 0045 and see grid location in fig. 3; additionally, claim does not define the involvement of a particular probability equation or method, and thus the addressing claim limitation could be reasonably interpreted as finding optimum value which involves only routing skill in the art; see In re Boesch, 617 F.2d 272, 205 USPQ 215 CCPA 1980).

Claim 13
Park, in view of Jamtgaard, discloses the mobile device of claim 12, wherein: 
said adaptation to calculate probabilities that the mobile device is in each reference location furthermore comprises an adaptation to calculate a probability that the mobile device is in an unknown location (Jamtgaard, probability equations in par. 0043 & 0045); 
the sum of the probabilities that the mobile device is in the reference locations, and the probability that the mobile device is in an unknown location is equal to 1 (Park uses iteration in fig. 2 until to predict a location; Jamtgaard, uses probability to identify location and even object; additionally, in Mathematics, the fundamental highest probability is 1; accordingly, highest probability taken to be 1 is supposed to be an equation involved in the claimed invention; however, claim fails to specify the formula or equation applied in the claim; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with Park and Jamtgaard; see MPEP 2143).

Claim 14 and 15
	Claims 14-15 are method and product claims corresponding device claim 1. All of the limitations in claims 14-15 are found reciting the same scopes of the respective limitations in claim 1. Accordingly, claims 14 and 15 are considered obvious by the same rationales applied in the rejection of claim 1.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643